JUDGMENT ORDER
Wallach, Judge:
Upon consideration of the Consent Motion for Judgment After Remand (“Consent Motion”), this Court having received and reviewed the United States International Trade Commission’s (the Commission) Views of the Commission on Remand, and the Commission having complied with the Court’s Remand Order; the Plaintiff having moved for judgment and the Defendant having consented, and good cause appearing therefore, it is hereby
Ordered that the Commission’s Remand Determination is in accordance with this Court’s Remand Order of June 18, 2002 and is AFFIRMED; and it is further
Ordered that the Consent Motion is GRANTED.